PER CURIAM.
We reverse this summary final judgment because we find the record contains disputed issues of material fact concerning Lyons’ right to repossess appellant’s vehicle for nonpayment of the September, 1987, installment. Disputed issues include the nature of the communications between appellant and Lyons prior to the repossession and whether Lyons’ letter of October 14, 1987, constituted a waiver or an estop-pel limiting Lyons’ right of repossession.
REVERSED and REMANDED.
GOSHORN, GRIFFIN and DIAMANTIS, JJ., concur.